      Case 1:20-cv-01419-APM Document 140 Filed 09/24/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                           )
DOMINGO ARREGUIN GOMEZ, et al.,            )
         Plaintiffs,                       )
                                           )
      v.                                   )
                                           )
DONALD J. TRUMP, President of the United   )   Civil Action No. 20-1419 (APM)
States of America, et al.,                 )
                                           )
             Defendants.                   )
                                           )
                                           )
                                           )

                                           )
MOHAMMED ABDULAZIZ ABDULBAGI               )
MOHAMMED, et al.,                          )
                                           )
             Plaintiffs,                   )
                                           )
      v.                                   )   Civil Action No. 20-1856 (APM)
                                           )
MICHAEL R. POMPEO, Secretary,              )
U.S. Department of State, et al.,          )
                                           )
             Defendants.                   )
                                           )

                                           )
CLAUDINE NGUM FONJONG, et al.,             )
                                           )
             Plaintiffs,                   )
                                           )
      v.                                   )
                                               Civil Action No. 20-2128 (APM)
                                           )
DONALD J. TRUMP, President of the United   )
States of America, et al.,                 )
                                           )
             Defendants.                   )
                                           )
         Case 1:20-cv-01419-APM Document 140 Filed 09/24/20 Page 2 of 4




                                                     )
 AFSIN AKER, et al.,                                 )
                                                     )
                 Plaintiffs,                         )
                                                     )
         v.                                          )
                                                              Civil Action No. 20-1926 (APM)
                                                     )
 DONALD J. TRUMP, President of the United            )
 States of America, et al.,                          )
                                                     )
                 Defendants.                         )
                                                     )

                     JOINT MOTION FOR ENLARGEMENT OF TIME
                       TO PRESENT JOINT BRIEFING SCHEDULE

       The parties respectfully submit this joint motion to request an enlargement of time to

present a joint proposed briefing schedule to this Court. In this Court’s Order granting in part and

denying in part Plaintiffs’ motions for a preliminary injunction in these consolidated cases, ECF

No. 123 (the “PI Order”), this Court directed the Parties to “meet and confer and, by September

25, 2020, file a Joint Status Report proposing a briefing schedule for the court’s resolution of the

merits.” See ECF No. 123 at 85.

       Currently, the Parties are focused on matters surrounding the implementation of this

Court’s PI Order and are litigating whether further equitable relief is available to the DV plaintiffs.

The Parties respectfully request an extension in producing a joint proposed briefing schedule—

which would require time to meet and confer and come to a final agreement—until after September

30, 2020.

       WHEREFORE, the Parties jointly ask that the Court grant the requested relief and enter an

order extending the due date for a joint proposed briefing schedule to October 7, 2020. A proposed

order accompanies this motion.
       Case 1:20-cv-01419-APM Document 140 Filed 09/24/20 Page 3 of 4




September 24, 2020                                Respectfully submitted,

JEFFREY BOSSERT CLARK                             /s/ Andrew J. Pincus
Acting Assistant Attorney General, Civil          Andrew J. Pincus (D.D.C. Bar No. 370762)
Division                                          MAYER BROWN LLP
WILLIAM C. PEACHEY                                1999 K Street, NW
Director, Office of Immigration Litigation,       Washington, DC 20006
District Court Section                            Telephone: (202) 263-3000
COLIN A. KISOR                                    apincus@mayerbrown.com
Deputy Director
GLENN GIRDHARRY                                   Matthew D. Ingber (pro hac vice)
Assistant Director                                MAYER BROWN LLP
CHRISTOPHER LYERLA                                1221 Avenue of the Americas
JAMES J. WEN                                      New York, NY 10020
BENTON YORK
                                                  Cleland B. Welton II (pro hac vice)
/s/ Christopher Lyerla                            MAYER BROWN MEXICO, S.C.
Trial Attorney                                    Goldsmith 53, Polanco
U.S. Department of Justice, Civil Division        Ciudad de Mexico, 11560
Office of Immigration Litigation
District Court Section                            Jesse M. Bless (D.D.C. Bar No. MA0020)
Washington, D.C. 20044                            AMERICAN IMMIGRATION LAWYERS
(202) 598-3967                                    ASSOCIATION
Christopher.T.Lyerla@usdoj.gov                    1301 G Street NW, Ste. 300
                                                  Washington, D.C. 20005
Attorneys for Defendants
                                                  Karen C. Tumlin (pro hac vice)
                                                  Esther H. Sung (pro hac vice)
                                                  JUSTICE ACTION CENTER
                                                  P.O. Box 27280
                                                  Los Angeles, CA 90027

                                                  Stephen Manning (pro hac vice)
                                                  Nadia Dahab (pro hac vice)
                                                  Tess Hellgren (pro hac vice)
                                                  Jordan Cunnings (pro hac vice)
                                                  INNOVATION LAW LAB
                                                  333 SW Fifth Avenue #200
                                                  Portland, OR 97204


                                              2
Case 1:20-cv-01419-APM Document 140 Filed 09/24/20 Page 4 of 4




                                  Laboni A. Hoq (pro hac vice)
                                  LAW OFFICE OF LABONI A. HOQ
                                  Justice Action Center Cooperating Attorney
                                  P.O. Box 753
                                  South Pasadena, CA 91030
                                  labonihoq@gmail.com

                                  /s/Charles H. Kuck
                                  CHARLES H. KUCK
                                  Kuck Baxter Immigration, LLC
                                  Bar No. 429940
                                  365 Northridge Rd, Suite 300
                                  Atlanta, GA 30350
                                  404.816.8611

                                  Greg Siskind
                                  Siskind Susser PC
                                  1028 Oakhaven Rd.
                                  Memphis, TN 39118

                                  Jeff D. Joseph
                                  Joseph & Hall P.C.
                                  12203 East Second Avenue
                                  Aurora, CO 80011

                                  /s/ Rafael Urena
                                  Rafael Urena
                                  Curtis Lee Morrison
                                  Abadir Barre
                                  The Law Office of Rafael Urena
                                  925 N. La Brea Ave, 4th Floor
                                  Los Angeles, CA 90038
                                  Tel: (703) 929-4424
                                  Fax: (929) 286-9584
                                  curtis@curtismorrisonlaw.com
                                  ru@urenaesq.com
                                  abadir@barrelaw.com
                                  Attorneys for the Plaintiffs

                                  Counsel for Plaintiffs



                              3
